Case 1:20-bk-11134-VK      Doc 108 Filed 11/16/20 Entered 11/16/20 14:32:36                 Desc
                             Main Document Page 1 of 3


  1   RON BENDER (SBN 143364); rb@lnbyb.com
      MONICA Y. KIM (SBN 180139); myk@lnbyb.com
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                  FILED & ENTERED
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234                                        NOV 16 2020
      Facsimile: (310) 229-1244
  5                                                               CLERK U.S. BANKRUPTCY COURT
      Attorneys for David K. Gottlieb, Chapter 7 Trustee          Central District of California
  6                                                               BY Cetulio DEPUTY CLERK


  7
                                                   CHANGES
                               UNITED STATES BANKRUPTCY     MADE BY COURT
                                                        COURT
  8
                               CENTRAL DISTRICT OF CALIFORNIA
  9
                                SAN FERNANDO VALLEY DIVISION
 10
 10

 11
 11   In re:                                        Case No.: 1:20-BK-11134-VK
 12
 12
      HELPING OTHERS INTERNATIONAL,                 Chapter 7
 13
 13   LLC,
                                                    (Amended) ORDER APPROVING
 14
 14                  Debtor.                        ABANDONMENT OF ESTATE
                                                    PROPERTY [6475 MARIGAYLE CIRCLE,
 15
 15                                                 HUNTINGTON BEACH, CA 92646]
                                                    EFFECTIVE OCTOBER 28, 2020
 16
 16
                                                    [11 U.S.C. § 554(a); LBR 6007-1]
 17
 17
                                                    Date: November 12, 2020
 18
 18
                                                    Time: 1:30 p.m.
 19
 19                                                 Ctrm: 301
                                                          21041 Burbank Blvd.
 20
 20                                                       Woodland Hills, CA
 21
 21

 22
 22            The Court held a hearing on NOVEMBER 12, 2020 AT 1:30 P.M., in Courtoom 301
 23
 23   located at 21041 Burbank Blvd., Woodland Hills, CA, to consider the objection filed by United
 24
 24   Lender, LLC (“United”) and the untimely objection filed by the City of Huntington Beach
 25
 25   (“City”) to the “Notice of Intent to Abandon Estate Property” (“Abandonment Notice”) filed on
 26
 26   October 13, 2020 by David K. Gottlieb, the chapter 7 trustee (“Trustee”) for the estate of
 27
 27   Helping Others International, LLC, debtor herein (“Debtor”) [doc. 86], with respect to the
 28
 28

                                                     1
Case 1:20-bk-11134-VK      Doc 108 Filed 11/16/20 Entered 11/16/20 14:32:36                Desc
                             Main Document Page 2 of 3


  1   Trustee’s abandonment of the estate’s interest, if any, in the real property located at: 6475

  2   MARIGAYLE CIRCLE, HUNTINGTON BEACH, CA 92648 (“Real Property”). All

  3   appearances made in connection with the objections are set forth on the record of the Court.

  4          The Court, having reviewed and considered: (i) the objection by United and the untimely
  5   objection by the City to the Abandonment Notice and all of the evidence therefor, (ii) the
  6   omnibus reply by the Trustee to the foregoing objections and all of the evidence therefor, (iii)
  7   the reply filed by Anh Thy Song Nguyen, Trustee of Mother Nature Trust (“Trust”) to the
  8   foregoing objections, all of the evidence therefor, and the Trust’s evidentiary objections to
  9   Exhibit A, the Declaration of Jesse Bosque, and the Declaration of Maurice Wainer which were
 10
 10   submitted in support of United’s objection, (iv) all of the files and docket of this case as a
 11
 11   whole, and (v) all of the argument of counsel at the hearing on the objections; no other objection
 12
 12   having been filed to the Abandonment Notice; the notice of hearing on the objections having
 13
 13   been proper and given in accordance with the Bankruptcy Code, the Banrkuptcy Rules, the
 14
 14   Local Bankruptcy Rules and the order of the Court; and for all of the reasons set forth on the
 15
 15   record and in the Court’s written tentative ruling [doc. 103] as set forth on the Court’s calendar
 16
 16   for November 12, 2020 at 1:30 p.m, Item 8; and the Court finding that the Real Property is
 17
 17   burdensome to the estate and is of inconsequential value and benefit to the estate; and good
 18
 18   cause appearing therefor, IT IS HEREBY ORDERED THAT:
 19
 19
             A.      The Real Property is abandoned pursuant to Section 554 of the Bankuptcy Code
 20
 20
      effective October 28, 2020.
 21
 21
             B.      United and the City’s objections to the Abandonment Notice are hereby
 22
 22
      overruled.
 23
 23
      ///
 24
 24
      ///
 25
 25
      ///
 26
 26
      ///
 27
 27

 28
 28

                                                      2
Case 1:20-bk-11134-VK      Doc 108 Filed 11/16/20 Entered 11/16/20 14:32:36              Desc
                             Main Document Page 3 of 3


  1          C.     The Trust’s evidentiary objections to Exhibit A, the Declaration of Jesse Bosque,

  2   and the Declaration of Maurice Wainer, which were submitted in support of United’s objection

  3   to the Abandonment Notice, are all sustained.

  4   IT IS SO ORDERED.

  5                                                   ###

  6

  7

  8

  9

 10
 10

 11
 11

 12
 12

 13
 13

 14
 14

 15
 15

 16
 16

 17
 17

 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23 Date: November 16, 2020
 23

 24
 24

 25
 25

 26
 26
 27
 27

 28
 28

                                                       3
